                                             Case 4:20-cv-02883-HSG Document 13 Filed 06/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       PIERO BUGONI,                                    Case No. 20-cv-02883-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER REASSIGNING CASE;
                                  13                v.                                      REPORT AND RECOMMENDATION
                                                                                            TO DISMISS COMPLAINT
                                  14       GOOGLE INCORPORATED, et al.,
                                                                                            Re: ECF No. 10
                                  15                      Defendants.

                                  16

                                  17         Plaintiff Piero A. Bugoni, who represents himself and is proceeding in forma pauperis, sued

                                  18   defendants Google Inc., Microsoft Corp., and Yahoo! Inc., alleging that their online search

                                  19   engines published defamatory information about him, in violation of the Fair Credit Reporting Act

                                  20   (“FCRA”) and state law.1 The undersigned previously granted Mr. Bugoni’s application to

                                  21   proceed in forma pauperis, screened his complaint for minimum legal viability under 28 U.S.C, §

                                  22   1915(e)(2), and identified the complaint’s deficiency: Mr. Bugoni cannot sue the defendants for

                                  23   third-party content because they are immune from liability under the Communications Decency

                                  24   Act of 1996, 47 U.S.C. § 230(c).2 The court gave leave to amend, and Mr. Bugoni filed an

                                  25

                                  26
                                       1
                                  27     First Am. Compl. (“FAC”) – ECF No. 10. Citations refer to material in the Electronic Case File
                                       (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  28   2
                                           Orders – ECF Nos. 4, 8.

                                       ORDER; REPORT AND RECOMMENDATION – No. 20-cv-02883-LB
                                             Case 4:20-cv-02883-HSG Document 13 Filed 06/29/20 Page 2 of 2




                                   1   amended complaint that has the same facts and claims, drops his claim for damages, asks only for

                                   2   injunctive and declaratory relief, and adds the following allegations:

                                   3            39. It is well settled that Private Individuals may prohibit whatever speech about them they
                                                wish.
                                   4
                                                40. In no case does the Communications Decency Act preclude this Court from enjoining
                                   5            Defendants, nor issuing Declaratory Judgments as to the Rights of the Parties herein.
                                                41. Whatever immunity the Communications Decency Act confers upon Defendants in this
                                   6
                                                matter, for publication of third-party content, it creates no right whatsoever for Defendants
                                   7            to publish anything whatsoever.3

                                   8         The amended complaint does not cure the deficiency: the defendants, who are website
                                   9   operators, are not liable under the Communications Decency Act, 47 U.S.C. § 230(c)(2) & (f)(3),
                                  10   for the content, which is either an actual public record or a third-party aggregation of public
                                  11   records. Dyroff v. The Ultimate Software Grp., 934 F.3d 1093, 1096–97 (9th Cir. 2019); Gavra v.
                                  12   Google, Inc. No. 5:12-cv006547-PSG, 2013 WL 3788241, at *1-3 (N.D. Cal. July 27, 2013)
Northern District of California
 United States District Court




                                  13   (dismissing action for defamation, extortion, and breach of privacy). The court attaches its
                                  14   previous order and incorporates it by this reference.
                                  15         Under Williams v. King, the case must be reassigned because the parties, including the non-
                                  16   appearing defendants, have not consented to the undersigned’s jurisdiction.4 875 F.3d 500, 503–05
                                  17   (9th Cir. 2017). The undersigned thus directs the Clerk of court to reassign this case to a district
                                  18   judge and recommends that the newly assigned district judge dismisses the amended complaint.
                                  19         Any party may serve and file specific written objections to this recommendation within 14 days
                                  20   after being served with a copy. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2); N.D. Cal.
                                  21   L.R. 72-3. Failure to file written objections within the specified time may waive the right to appeal
                                  22   the district court’s order.
                                  23         IT IS SO ORDERED.
                                  24         Dated: June 29, 2020                        ______________________________________
                                                                                         LAUREL BEELER
                                  25                                                     United States Magistrate Judge
                                  26

                                  27   3
                                           FAC – ECF No. 10 at 11 (¶¶ 39–44).
                                  28   4
                                           Clerk’s Notice – ECF No. 11.

                                       ORDER; REPORT AND RECOMMENDATION – No. 20-cv-02883-LB                                                  2
